Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 1 of 25 PageID 5955




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

    YELLOW PAGES PHOTOS, INC.,

                     Plaintiff,                        CASE NO.: 8:17-cv-00388- WFJ-CPT

    v.

    TATA CONSULTANCY SERVICES
    LIMITED, INC.,

                Defendant.
    ________________________________/

     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S SUPPLEMENTAL
      MOTION FOR SUMMARY JUDGMENT [REGARDING THE AT&T LICENSE]
       [DKT. #154] AND SUPPLEMENTAL MOTION FOR SUMMARY JUDGMENT
                   REGARDING THE VERIZON LICENSE [DKT. #167]

              Plaintiff, Yellow Pages Photos, Inc. (“YPPI”), responds as follows in opposition to the

    Supplemental Motion for Partial Summary Judgment [Dkt. #154] (“Tata’s First Supplemental

    SJ Motion”) filed on February 18, 2020, and Supplemental Motion for Summary Judgment

    Regarding the Verizon License [Dkt. #167] (“Tata’s Second Supplemental SJ Motion”) filed

    on February 28, 2020, by Defendant Tata Consultancy Services Limited, Inc. (“Tata”).

         I.      INTRODUCTION

              Tata failed twice to convince this Court to enter summary judgment in its favor.

    Specifically, this Court denied Tata’s Motion for Summary Judgment [Dkt. #103] and Tata’s

    Motion for Reconsideration [Dkt. #126]. Despite this fact, Tata is now taking a third and fourth

    bite at the summary judgment apple.

              Tata’s First Supplemental SJ Motion should be denied for multiple reasons. The AT&T

    License scope does not cover Tata’s use of YPPI’s copyrighted images. First, Tata did not use
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 2 of 25 PageID 5956




    YPPI’s copyrighted images at “AT&T’s business locations” as expressly required by the

    license grant in the AT&T License. Second, neither Tata nor its employees were “licensed

    End Users” within the scope of the license grant. At the very least, the AT&T License is

    ambiguous regarding the ability of YPPI to use YPPI’s images and, consequently, the

    interpretation of that license presents fact questions for a jury to decide.

            Additionally, Tata lacks rights under the AT&T License because YP LLC and Print

    Media LLC (the yellow pages publishers under which Tata claims rights in the AT&T License)

    failed to comply with an express condition of that license. Finally, neither YP LLC nor Print

    Media LLC have any rights under the AT&T License and, therefore, Tata cannot claim that its

    use of the YPPI copyrighted images in making ads for those parties is covered by the AT&T

    License. 1

            Tata’s Second Supplemental SJ Motion fares no better than its first. Tata’s argument

    that res judicata a/k/a “claim preclusion” bars YPPI’s avoidances to Tata’s affirmative defense

    of license has no legal support. Even if res judicata somehow applied to an avoidance to an

    affirmative defense, it is clear that the requite elements for res judicate simply are not present

    here. Nor does Tata’s argument about the termination provision of the Verizon License justify

    entry of summary judgment. Tata’s argued interpretation of that termination provision would

    require the Court to commit legal error by inserting a notice provision where none exists.




    1
     Judge Honeywell rejected this argument in her November 27, 2019 Order [Dkt. #196]. YPPI,
    however, intends to appeal that ruling following entry of final judgement in that case and
    presents and preserves that same argument here because YPPI believes it is both meritorious
    and dispositive.



                                                     2
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 3 of 25 PageID 5957




                  Finally, Tata’s argument that summary judgment should be entered against YPPI’s

       argument that it was fraudulently induced into to the 2007 Amendment to the Verizon

       License makes no sense in light of the facts here. When it filed suit against Tata, YPPI

       believed (and still believes) that the Verizon License ended no later than 2009. Tata was

       never a party to the Verizon License or the 2007 Amendment. YPPI’s pleadings make no

       reference to the Verizon License or the 2007 Amendment. Thus, Tata’s argument that YPPI

       should have sued to rescind the 2007 Amendment to the Verizon License before or as part

       of its copyright claim against Tata borders on absurd.

       II.        DISPUTED ISSUES OF FACT CONTAINED IN TATA’S SO-CALLED
                  “STATEMENT[S] OF UNDISPUTED FACTS”.

             YPPI disputes the following paragraphs of Tata’s “Statement of Undisputed Material

    Facts” in its First Supplemental SJ Motion:

             4.      YPPI disputes that Tata has attached the AT&T License, in its entirety. Tata

    attached the AT&T License without either of its two amendments. For completeness, YPPI

    attaches the AT&T License, with its two amendments, as Exhibit A hereto.

             7.      YPPI disputes that “ATT Advertising is the party to the ATT License.”

    Although Judge Honeywell made such a finding in the Case styled Yellow Pages Photos, Inc.

    v. YP LLC and Print Media LLC, Case No.: 8:17-cv-764-CEH-JSS (the “YP Case”), YPPI

    respectfully contests that finding. As argued below, AT&T Services, Inc. (“AT&T Services”)

    and not ATT Advertising was the AT&T entity that was a party to the AT&T License.

             8.      Because YPPI disputes that ATT Advertising was a party to the AT&T License,

    it is also disputed that YP LLC and Print Media LLC enjoyed rights under the AT&T License.




                                                   3
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 4 of 25 PageID 5958




    YPPI also Tata’s assertion disputes that use of YPPI images by YP LLC and Print Media “did

    not constitute copyright infringement.” 2

               YPPI dispute the following paragraphs of Tata’s “Statement of Undisputed Material

    Facts” in its Second Supplemental SJ Motion:

               12.     YPPI disputes Tata’s highly argumentative and inaccurate characterizations of

    YPPI’s positions taken in the YPPI v. Dex Media Case filed in the Delaware Bankruptcy Court

    (the “Dex Media Litigation”).

               13 – 14.   YPPI disputes that it ever litigated, or that the Delaware Bankruptcy Court

    ever ruled upon, YPPI’s argument that the 2007 Amendment to the Verizon License was

    procured by fraudulent inducement. Such an argument was never pled, reduced to writing,

    litigated, or ruled upon by the Delaware Bankruptcy Court (or ruled upon by any court for that

    matter). Tata presents no evidence otherwise.

               20.     YPPI disputes Tata’s highly argumentative, disparaging, and inaccurate

    characterizations of YPPI’s positions taken in this case and YPPI’s supposed thought process

    behind filing this case.

        III.         THE SUMMARY JUDGMENT STANDARD

               The following well-established summary judgment standard and principles applicable

    to this case bear noting:

               In determining whether a genuine issue of material fact exists, the Court
               must view the evidence and draw all factual inferences therefrom in a light
               most favorable to the non-moving party and must resolve any reasonable
               doubts in the non-moving party’s favor. (Emphasis added).

    2
      Although Judge Honeywell made such a finding in the YP Case, YPPI respectfully disputes
    those findings.



                                                     4
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 5 of 25 PageID 5959




    Martin v. Allstate Prop. and Casualty. Ins. Co., 2019 WL1003166 *5 (M.D. Fla. March 1,

    2019), citing Skop v. City of Atlanta, 485 F. 3d 1130, 1136 (11th Cir. 2007). Additionally,

    summary judgment should only be granted “[w]here the record taken as a whole could not lead

    a rational trier of fact to find for the non-moving party[.]” Martin, 2019 WL1003166 *5,

    quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       IV.      TATA’S FIRST SUPPLEMENTAL SJ MOTION MUST BE DENIED

             Tata’s First Supplement SJ Motion claims that Tata had the right to use YPPI’s

     copyrighted images under the AT&T License. Moreover, Tata argues that the Court can

     determine such as a matter of law. Tata is wrong on both counts for multiple reasons.

             YPPI and Tata agree that the “laws of the State of Texas” govern the interpretation of

    the AT&T License. See Exhibit A, AT&T License, p. 4. The Texas Supreme Court holds the

    following principles apply to contract interpretation:

             In construing a written contract, the primary concern of the court is to
             ascertain the true intentions of the parties as expressed in the instrument.

             To achieve this objective, courts should examine and consider the entire
             writing in an effort to harmonize and five effect to all the provisions of the
             contract so that none will be rendered meaningless.

             No single provision taken alone will be given controlling effect; rather, all
             the provisions must be considered with reference to the whole instrument.

             In harmonizing these provisions, terms stated earlier in an agreement
             must be favored over subsequent terms.

             If the written instrument is so worded that it can be given a certain or
             definite legal meaning or interpretation, then it is not ambiguous and the
             court will construe the contract as a matter of law.




                                                     5
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 6 of 25 PageID 5960




           A contract, however, is ambiguous when its meaning is uncertain and
           doubtful or it is reasonable susceptible to more than one meaning.

           Whether a contract is ambiguous is a question of law for the court to decide
           by looking at the contract as a whole in light of the circumstances present
           when the contract was entered.

           When a contract contains an ambiguity, the granting of a motion for
           summary judgment is improper because the interpretation of the
           instrument becomes a fact issue.

    Coker v. Coker, 650 S.W.2d 391, 393-394 (Tex. 1983) (finding contract ambiguous and

    reversing entry of summary judgment) (citations omitted, italics original, bold added).

           Additionally, under Texas law it is:

           well-established that where an ambiguity exists in a contract, the contract
           language will be construed strictly against the party who drafted it since the
           drafter is responsible for the language used.

    Gonzalez v. Mission American Ins. Co., 795 S.W.2d 734, 737 (Tex. 1990). Here, ambiguities

    in the AT&T License must be construed against its drafter (AT&T and by extension, Tata,

    which claims rights under AT&T’s purported successors in interest). See Declaration of

    William Trent Moore (“Moore Dec”, attached hereto as Exhibit B), para. 4.

           The foregoing principles should guide the Court’s interpretation of the AT&T License.

           A.      Tata’s Use Of YPPI’s Copyrighted Images Was Outside The Scope Of
                   The AT&T License

           Tata’s use of YPPI’s copyrighted images fell outside the express scope of the license

    grant in the AT&T License. Thus, Tata’s use of YPPI’s copyrighted images is not covered by

    the AT&T License.

           1. Tata did not use YPPI’s copyrighted images at “AT&T’s business locations”

           First, Tata did not perform its services using YPPI’s copyrighted images at “AT&T’s




                                                   6
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 7 of 25 PageID 5961




    business locations.” Rather, it is uncontested that Tata performed all its services using YPPI’s

    copyrighted images for YP LLC and Print Media LLC from Tata’s offices in India. See January

    17, 2019, Deposition of Tata’s Corporate Representative, Richard Rajamani, p. 57, lines 4-24

    (copies of the cited portions are attached hereto as Exhibit C). This undisputed fact is important

    because the AT&T License expressly limits the use of YPPI’s copyrighted images to use at

    “AT&T’s business locations”. The license grant in the AT&T License states:

           Licensor License Grant – Subject to the payment by AT&T of the amount
           set out in the agreement, Licensor grants to AT&T and its affiliates a non-
           exclusive, non-transferrable, royalty-free, perpetual license to: (i) copy the
           Digital Images on to AT&T’s server for unlimited End Users (ii) use the
           Digital Images in AT&T’s business locations and for AT&T’s business
           purposes only provided that such use is in accordance with the
           Specifications detained in this Agreement; (ii) make copies of the Digital
           Images for archive or backup purposes (Emphasis added).

    Exhibit A, AT&T License, p. 2.

           This Court should, therefore, deny Tata’s First Supplemental SJ Motion because Tata’s

    use of YPPI’s images thus fell outside the scope of the license grant in the AT&T License and

    constitutes copyright infringement. Without question, if a licensee “acts outside the permitted

    scope of its license, it may be held liable for copyright infringement.” Stross v. Redfin Corp.,

    730 Fed. Appx. 198, 203 (5th Cir. 2018); see also S.O.S., Inc. v. Payday, Inc., 886 F.2d 1081,

    1087 (9th Cir. 1989) (“A licensee infringes the owner’s copyright if its use exceed the scope of

    its license.”); Genesys Software Sys, Inc. v. Comerica Bank, 2013 WL 12126264 *2 (N.D. Tex.

    April 9, 2013) (use of software “in a way that exceeded the scope of permission given [in a

    license agreement] . . . is a typical copyright infringement claim”); Virtual Studios, Inc. v.

    Royalty Carpet Mills, Inc., 2014 WL 12495340 *8 (N.D. Ga. Feb. 10, 2014) (where “the

    licensee acts outside the scope [of the license], the licensor can bring an action for copyright



                                                    7
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 8 of 25 PageID 5962




    infringement.”); and Nimmer On Copyright, §1015[A] (1999). Thus, even if one assumes that

    Tata was a “licensee” under the AT&T (which it is not), Tata’s use of YPPI’s copyrighted

    images fell outside the scope of the AT&T License and constituted copyright infringement.

           If Tata argues that the YPPI images resided on YP LLC or Print Media LLC servers in

    “AT&T’s business locations”, that argument still requires denial of its First Supplemental SJ

    Motion. First, Tata’s First Supplemental SJ Motion does not argue or even present evidence

    that the YPPI images used by Tata were located on servers at “AT&T’s business locations.”

           Second, the AT&T License’s express limitation to use at “AT&T’s business locations”

    does not include “and the location of AT&T’s affiliates or successors in interest.” Only by

    inserting such omitted phrases into the AT&T License could one conclude that servers in the

    business locations of YP LLC or Print Media LLC qualify as “AT&T business locations.” Such

    insertion of omitted terms is improper. “[C]ourts may not rewrite agreements to insert

    provisions parties could have included or to imply restraints for which they have not

    bargained.” Tenneco Inc. v. Enterprise Products Co., 925 S.W.2d 640, 646 (Tex. 1996).

           Finally, it is, at best ambiguous as to whether the “business locations” of YP LLC and

    Print Media LLC would fall within the meaning of “AT&T’s business locations.” That

    ambiguity must be construed against AT&T (and by extension Tata) as the drafter and presents

    a fact question preventing entry of summary judgment. See Gonzalez, 795 S.W.2d at 737;

    Coker, 650 S.W.2d at 394.

           2. Tata and its employees are not “licensed End Users”

           Second, Tata use of YPPI’s copyrighted images falls outside the scope of the AT&T

    License because neither it nor Tata’s employees are “licensed End Users”. Tata argues in its




                                                 8
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 9 of 25 PageID 5963




    First Supplemental SJ Motion that it is an “End User” (Tata avoids using “licensed” in its

    argument) under the AT&T License and may, therefore, use YPPI’s copyrighted images. 3 Tata

    is wrong. The AT&T License states:

             AT&T may place the Digital Images on their internal intranet or other
             common server for access and use by licensed End Users only.

    Exhibit A, AT&T License, p. 3 (emphasis added). The AT&T License defines “End User”:

             An End User is defined as an individual that utilizes the high resolution
             Digital Images for the specific purpose of creating a final image that will be
             used in print or electronic product(s). These End Users are generally defined
             as designers and artist.

    Id. (Emphasis added).

             Critically, in limiting the scope of the license granted, the AT&T License modifies term

    “End User” by adding the word “licensed” before it. Under the rules of contract interpretation,

    the Court must give meaning to the word “licensed” in the phrase “licensed End Users.” Doing

    so makes it clear that not all End Users, as defined in the AT&T License”, may use the YPPI

    images – only “licensed End Users” may do so.

             Neither Tata, nor its employees, are “licensed End Users” within the scope of the

    AT&T License. It bears noting that Tata is not an “individual”, “designer[]”, or “artist”. Thus,

    Tata itself cannot be a “End User”, let alone a “licensed” one. Although Tata’s employees

    who used YPPI’s copyrighted images may fall within the “End User” description, they are not

    “licensed End Users”.      The license granted in the AT&T License is expressly granted to

    “AT&T and its affiliates” and no one else:

             Licensor License Grant – Subject to the payment by AT&T of the amount
             set out in the agreement, Licensor grants to AT&T and its affiliates a non-

    3
        See Tata’s First Supplemental SJ Motion, pp. 5-7.



                                                     9
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 10 of 25 PageID 5964




            exclusive, non-transferrable, royalty-free, perpetual license

      Ex. A, AT&T License, p. 2 (emphasis added). Tata has not argued that it is covered by the

      phrase “AT&T and its affiliates” and there is no evidence before the Court to support such a

      conclusion. Therefore, Tata’s employees are not “licensed End Users” and their use of

      YPPI’s copyrighted images is outside the scope of the AT&T License.

            This interpretation is consistent with use of the phrase “internal intranet” in the same

      provision. According to Wikipedia:


            An intranet is a computer network for sharing information, collaboration
            tools, operational systems, and other computing services only within an
            organization, and to the exclusion of access by outsiders to the
            organization. The term is used in contrast to public networks, such as the
            Internet, but uses most of the same technology based on the Internet
            Protocol Suite.

                                                 …

            An intranet is sometimes contrasted to an extranet. While an intranet is
            generally restricted to employees of the organization, extranets may also
            be accessed by customers, suppliers, or other approved parties. Extranets
            extend a private network onto the Internet with special provisions for
            authentication, authorization and accounting (AAA protocol).

      See https://en.wikipedia.org/wiki/Intranet (bold original, bold italics added). Use of the term

      “internal intranet”, therefore, emphasized that use of YPPI’s copyrighted images will be

      limited to persons within the AT&T organization—the “licensed End Users” to which the

      license grant is limited.

            At the very least, the meaning of “licensed End Users” is ambiguous. This ambiguity

      must be construed against the drafter (AT&T and, by extension, Tata) and presents fact

      questions for the jury. See Gonzalez, 795 S.W.2d at 737; Coker, 650 S.W.2d at 394. For




                                                   10
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 11 of 25 PageID 5965




      these reasons as well, the Court should deny Tata’s First Supplemental SJ Motion.

            3. Tata is not entitled to use YPPI’s images as a “contractor”

            Tata’s argument that it is entitled to use YPPI’s copyrighted images under the ATT&T

     License because it is “contractor” of AT&T strains credulity.         Tata did not quote the

     “contractor” language in its full context to the Court – and for good reason. In context, it is

     clear that the “contractor” language does not expand the license grant in the AT&T License.

            The “contractor” provision relied upon by Tata is not contained within the license grant

     of the AT&T License, but rather within the “Terms and Conditions” section. The test relied

     on by Tata is underlined within the provision containing it below, which provision states:

            Program Protection and Security – AT&T shall not provide or otherwise
            make available the Software in any form to any third party, except as
            provided in this Agreement. AT&T shall take appropriate action, by
            instruction, agreement or otherwise with the persons permitted access to the
            Software, to satisfy the obligations under this Agreement with respect to
            use, protection, and security of the Software. AT&T’s rights of disclosure
            under this Agreement shall include the right to provide the Software or other
            information of Supplier to AT&T’s agents and contractors who have a need
            for it in connection with the performance of services for AT&T.

     Exhibit A, AT&T License, p. 7 (Underline added, bold original).

            The “contractor” language relates to “disclosure in the context of “Program Protection

     and Security” not to use of YPPI’s “Digital Images” to create advertising. “AT&T’s right of

     disclosure” is the “it” that is the subject in the phrase “AT&T’s agents and contractors who

     have a need for it.” Thus, the expressed intent of this section is that AT&T may disclose the

     “Software” (read by Tata to mean YPPI’s copyrighted images) to contractors of AT&T who

     have a need for such disclosure. This provision makes sense if the thing being disclosed is

     software and the concern requiring disclosure to AT&T contractors is protecting the security




                                                   11
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 12 of 25 PageID 5966




     of AT&T’s computer systems. It makes no sense at all in the context of using (not disclosing)

     YPPI’s copyrighted images to Tata so that Tata can create ads.

            The controlling rules of contract interpretation make this provision either non-

     applicable to Tata’s use of YPPI’s images or, at the very least, ambiguous. The license grant

     contained at the very beginning of the AT&T License permits use of YPPI’s copyrighted

     images only by “licensed End Users”. This limitation is explicit. By contrast, the disclosure

     to “contractors” language relied upon by Tata conflicts with the explicit limitation to “licensed

     End Users” and is found at the very end of the “Terms and Conditions”, which in turn are

     found at the very end of the AT&T License. These provisions can be harmonized only if one

     concludes that the “contractor” provision is restricted to “disclosure” and not use of the YPPI

     images. “In harmonizing these provisions, terms stated earlier in an agreement must be favored

     over subsequent terms.” Coker, 650 S.W.2d at 393. The license grant expressly limits use of

     YPPI’s copyrighted images to “licensed End Users”, while mere “disclosure” is permitted to

     “contractors” if needed for purposes of “program protection and security.” This way, both

     provisions are given meaning as is required, if at all possible. See Id.

            If, however, the Court determines that the use by “licensed End Users” restriction in

     the license grant and the “disclosure” to “contractors” language in the “Program Protection and

     Security” provision cannot be harmonized, the AT&T License is ambiguous. See Id. In such

     an event, summary judgment is improper.” See Id. at 394.

            4. Uncontested evidence shows the AT&T License was not intended to cover Tata

            If it is found that the AT&T License is ambiguous as to Tata’s rights, the uncontested

     evidence revels that the parties to the AT&T License never intended outsourcers such as Tata




                                                    12
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 13 of 25 PageID 5967




     to be able to use YPPI’s copyrighted images. Texas law permits the Court to look to the

     “underlying circumstances to ascertain the true intent of the parties.” See Id.

               The underlying circumstances show that YPPI and AT&T Services never intended

     outsourcers to be covered by the AT&T License. In mid-2011, AT&T Services requested

     that YPPI amend the AT&T License a third time to permit outsources to use YPPI

     images. See Deposition of Terry Thornton (“Thornton Depo.”, the cited portions of which are

     attached hereto as Exhibit D), p. 56, lines 19-25, p. 53 1-13. YPPI rejected that proposed

     amendment. See Thornton Depo., p. 52, lines 6-25, p. 53, lines 1-13; Ex. B, Moore Dec.,

     para(s). 5 and 6. In response, AT&T told YPPI that it would no longer use YPPI images and

     undertook a time-consuming and expensive effort to remove YPPI images from use and

     segregated them into a “ZZZ folder”. See Ex. D, Thornton Depo., p.54, lines 4-18, 20-25 p.

     55, lines 1-5, p. 62, lines 14-25, and p. 63, lines 3-11.        At a minimum, the underlying

     circumstances raise a genuine issue of material fact regarding whether the Tata had the right

     to use the YPPI copyrighted images under the AT&T License.

               B. Tata Has No Rights Under The AT&T License Because YP LLC and Print
                  Media LLC Failed To Use The Required Copyright Notice. 4

               The license grant in the AT&T License expressly conditioned the license to use YPPI’s

         images on the licensee’s use of a particular form of copyright notice that was never used.

         Specifically, the AT&T License requires use of a copyright notice “reflecting on the copyright

         ownership of both AT&T and Licensor [YPPI] as follows: “Copyright ©20__[AT&T] and its


     4
      Although Judge Honeywell found in the YP Case that the failure of YP LLC and Print Media
     LLC to include the copyright notice required by the license grant was a covenant, and not a
     condition, YPPI respectfully disagrees with that finding and intends to challenge it on appeal
     when the YP Case is ripe for appeal.



                                                      13
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 14 of 25 PageID 5968




      licensors. All rights reserved.” See Ex. A, AT&T License, p. 2. AT&T even noted that

      copyright requirement in their internal communications regarding YPPI and apparently

      wanted to change the copyright notice requirement in the proposed amendment that YPPI

      rejected. See Ex. D, Thornton Depo., p. 215, lines 20-25, p. 216, lines 1-18, and Ex. 25

      thereto. Yet, YP LLC and Print Media LLC have not used the required copyright notice on

      their directories containing YPPI’s photos. Samples of copyright notices on YP LLC and Print

      Media LLC directories containing YPPI images are attached hereto as Composite Exhibit E.

            It is clear that the copyright notice provision is a condition and not a covenant. The

     relevant license grant in the AT&T License states:

            AT&T may incorporate any Digital Image(s) into its own original work and
            publish, display and distribute the work in any media provided that a
            copyright notice is included in any electronic or digital work reflecting on
            the the copyright ownership of both AT&T and Licensor [YYPI] as follows:
            “Copyright ©20__[AT&T] and its licensors. All rights reserved.”

     Ex. A, AT&T License, p.2 (emphasis added). Use of the term “provided that” imposes a

     condition on use of YPPI’s copyrighted images and, therefore, is a condition and not a covenant

     of the AT&T License. On this point, Texas law is clear:

            In order to make performance specifically conditional, a term such as “if,
             “provided that,” “on condition that”, or some similar phrase of conditional
            language must normally be included. If no such language is used, the terms
            will be construed as a covenant in order to prevent a forfeiture.

     Criswell v. European Crossroads Shopping Center, Ltd., 792 S.W.2d 945, 948 (Tex. 1990)

     (emphasis added); see also Cedyco Corp. v. PetroQuest Energy, LLC, 497 F.3d 485, 488 (5th

     Cir. 2007) (reversing entry of summary judgment).




                                                   14
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 15 of 25 PageID 5969




            C. Tata Has Not Rights Under The AT&T License Because YP LLC And Print
               Media LLC Are Not AT&T “Affiliates”. 5

            Tata’s argument that it has rights under the AT&T License depends entirely on AT&T

     Advertising L.P. being a party to that license. See Tata’s First Supplemental SJ Motion, pp. 3-

     4. If AT&T Advertising L.P. is not a party to the AT&T License, then YP LLC and Print

     Media LLC are not AT&T “affiliates” and they enjoy no rights under the AT&T License. If

     YP LLC and Print Media LLC have no rights under the AT&T License, Tata’s use of YPPI’s

     copyrighted images for them cannot be covered by the AT&T License.

            The AT&T License itself identifies “AT&T Services, Inc.” as the party to it. The cover

     page of the AT&T Services License explicitly states that it is “between Yellow Pages Photo,

     Inc. and AT&T Services, Inc.”. See Ex. A, AT&T License, p. 1. It then goes on to list “AT&T

     Services, Inc.” as the “AT&T: Affiliate Name” and states that questions should be referred to

     Denise O. Davis at AT&T Services. See Id., p. 2. The AT&T License is signed by Denise O.

     Davis for AT&T Services, Inc. on behalf of AT&T Advertising, L.P., dba AT&T Advertising

     & Publishing. See Id., p.3.

            Any confusion as to whether AT&T Services, Inc. is the real party to the AT&T License

     is cleared up by the amendments to it. The First Amendment to the AT&T License expressly

     states that it is “between Yellow Pages Photo, Inc. and AT&T Services, Inc. (‘AT&T’)”. See

     Id., p. 9. The First Amendment then further states that “Supplier [YPPI] and AT&T [defined

     earlier as AT&T Services, Inc.] entered into Agreement No. 20071211.071.C”, which again is



     5
       Although Judge Honeywell found in the YP Case that both YP LLC and Print Media LLC
     are AT&T “affiliates” under the AT&T License, YPPI respectfully disagrees with that finding
     and intends to challenge it on appeal when the YP Case is ripe for appeal.



                                                   15
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 16 of 25 PageID 5970




     the AT&T License. See Id., p. 10. Finally, the First Amendment was executed by Denice O.

     Davis as “Sr. Contract Manager” of AT&T Services, Inc.” See Id., p. 12. Nowhere does the

     First Amendment even mention “AT&T Advertising” or “AT&T Advertising & Publishing”.

             The Second Amendment to the AT&T License is similar. It also expressly states that

     it is “between Yellow Pages Photo, Inc. and AT&T Services, Inc. (‘AT&T’)”. See Id., p. 13.

     The Second Amendment also states that it is “amending Agreement No. 20071211.071.C”,

     which is the AT&T License and that “Supplier [YPPI] and AT&T [defined earlier as AT&T

     Services, Inc.] entered into Agreement No. 20071211.071.C”. See Id., p. 14.

             The AT&T License itself and its two amendments establish that AT&T Services, Inc.,

     and not AT&T Advertising, L.P., is the party to that license. Thus, YP LLC and Print Media

     LLC lack rights under the AT&T License because they are not AT&T “affiliates” and Tata

     cannot bootstrap rights to that license under YP LLC and Print Media LLC.

        V.      TATA’S SECOND SUPPLEMENTAL SJ MOTION MUST BE DENIED

             Tata’s Second Supplement SJ Motion claims that Tata’s use of YPPI’s copyrighted

     images to create ads for Dex Media, Inc. (“Dex Media”) is permitted under the Verizon

     License. Tata further argues that, as a matter of law, YPPI is barred by res judicata from

     arguing that the July 26, 2007, amendment to the Verizon License (the “2007 Amendment”)

     permitting users of YPPI’s images to be “employees or contractors of Idearc” was procured by

     fraud. Tata next argues for the Court to determine, as a matter of law that the provision for

     termination of the Verizon License if a party files a bankruptcy petition does not provide for

     automatic termination, but instead requires YPPI to “exercise that option”. See Tata’s Second

     Supplemental SJ Motion, p. 2. Finally, Tata argues YPPI cannot argue that it was fraudulently




                                                  16
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 17 of 25 PageID 5971




     induced to execute the 2007 Amendment because YPPI must rescind the license before suing

     for copyright infringement. Tata’s arguments should all be rejected and its Second

     Supplemental SJ Motion denied.

            A. Res Judicata Does Not Bar Yppi From Arguing That The 2007 Amendment
               Was Procured By Fraud

                    1.      Required elements of res judicata

            Res judicata is another name for the doctrine of “claim preclusion”. Names are

     important. Here, Tata asserts that res judicata a/k/a claim preclusion bars not a claim by YPPI,

     but rather YPPI’s assertion of an avoidance to one of Tata’s affirmative defenses. Because

     Tata’s res judicata argument is not asserted against a claim, that argument fails.

            Perhaps not coincidentally, Tata fails to brief the elements of res judicata in support of

     its argument. A review of those elements shows that res judicata cannot bar YPPI’s argument

     that the 2007 Amendment to the Verizon License was fraudulently induced.

            Eleventh Circuit precedent dictates that a claim will be barred by the doctrine of claim

     preclusion (res judicata) “if all four of the following elements are present:

            (1) there is a final judgment on the merits;

            (2) the decision was rendered by a court of competent jurisdiction;

            (3) the parties, or those in privity with them, are identical in both suits; and

            (4) the same cause of action is involved in both cases.”

     Ragsdale v. Rubbermaid, Inc., 193 F. 3d 1235, 1238 (11th Cir. 1999) (emphasis added).

                    2.      The elements required to apply res judicata are not present here.

            Tata relies exclusively on the decision of the Delaware Bankruptcy Court in the “Dex

     Media Litigation” for its res judicata argument. See Tata’s Second Supplemental SJ Motion,



                                                    17
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 18 of 25 PageID 5972




     pp. 12-14. Yet, Tata fails to explain how each of the essential elements for the application of

     res judicata are met. Perhaps the reason Tata avoids this analysis is that all the elements needed

     to apply res judicata are simply not present.

            Although the first element, a final judgment, is met, prudence dictates that the Court be

     wary. The final judgment relied upon by Tata is currently on appeal to the United States Court

     of Appeals for the Third Circuit. See Declaration of Richard E. Fee (“Fee Dec.”, attached

     hereto as Exhibit F), para. 4. As such, it is susceptible to being overturned in whole or in part.

     This Court’s reliance on such a precarious ruling would risk a procedural and appellate

     imbroglio.

            As to the second element, there is no dispute that the Delaware bankruptcy court was

     acting as a court of competent jurisdiction in the Dex Media Litigation.

             The third essential element of res judicata, whether the parties or their privities in both

     cases are identical, is absent. Tata’s Second Supplemental SJ Motion does not argue (nor can

     it) that YPPI previously litigated against Tata. YPPI never before litigated against Tata in any

     forum. See Moore Dec., para. 11. If there is not such privity, there is no claim preclusion

     based on the Dex Media Litigation. Moreover, “whether a party is in privity with another for

     preclusion purposes is a question of fact”. E.E.O.C. v. Pemco Aeroplex, Inc., 383 F.3d 1280,

     1285 (11th Cir. 2004) (emphasis added).

            Tata provides this Court with no evidence that Tata and Dex Media should be found to

     be in privity. Nor could it. Tata offers no evidence:

                    (a) it participated in the Dex Media Litigation;

                    (b) it consented to be bound by the Dex Media Litigation;




                                                     18
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 19 of 25 PageID 5973




                    (c) it participated in Dex Media’s tactical maneuvering in the Dex Media
                        Litigation; or

                    (d) of a “close relationship” between Tata and Dex Media.

     Thus, this Court can and should deny Tata’s Second Supplemental SJ Motion based on Tata’s

     assertion of res judicata on the lack of privity alone.

            The fourth element of res judicata – the same cause of action is involved in both cases

     – is also absent. In this case, YPPI’s cause of action is based on the actions of Tata, not those

     of Dex Media. YPPI’s Amended Complaint [Dkt. #58] alleges that Tata has been and is

     infringing YPPI’s federally registered copyrights:

            Since February 16, 2014, Tata has been copying, transmitting, and using many
            hundreds of YPPI Images in connection with its creation and production of
            many thousands of advertisements for telephone directories published by YP,
            Print Media, and Dex Media for municipalities and counties nationwide,
            including many advertisements appearing in directories that have been
            distributed and used in the Middle District of Florida (“Tata’s Infringing Ads”).

     Amended Complaint, para. 18.

            Since February 16, 2014, Tata has also been copying, transmitting, and using
            YPPI Images in connection with its creation and production of webpages and
            other web-based media for customers of YP and Dex Media (“Tata’s Infringing
            Web-based Media”).

     Amended Complaint, para. 20.

            At no time has YPPI licensed or otherwise authorized Tata to copy, transmit, or
            use any of the YPPI Images in connection with Tata’s Infringing Ads, Tata’s
            Infringing Web-based Media, or for any purpose.

            Tata’s copying, transmitting, and use of YPPI Images in connection with Tata’s
            Infringing Ads and Tata’s Infringing Web-based Media directly infringes
            YPPI’s federally registered copyrights in those YPPI Images in violation of the
            United States Copyright Act, 17 U.S.C. § 501.

     Amended Complaint, paras. 24, 25. In sum, YPPI alleges that Tata’s copying, transmission,




                                                    19
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 20 of 25 PageID 5974




     and use of YPPI’s copyrighted images “[s]ince February 16, 2014” to create advertisements

     and web-based media for Dex Media, YP LLC, and Print Media LLC infringes YPPI’s

     copyrights.

            YPPI’s claims against Tata were never raised, and could not have been raised, in the

     Dex Media Litigation. The Delaware bankruptcy court did not possess jurisdiction over Tata.

     The factual issue in the Dex Media Litigation, whether Dex Media infringed YPPI’s copyrights

     by publishing infringing ads containing YPPI’s copyrighted images in its yellow pages

     directories, is separate and apart from the issue here -- whether Tata used YPPI’s copyrighted

     images in creating ads for YP, Print Media, and Dex Media.

            Nor was the issue here, whether the 2007 Amendment to the Verizon License was

     procured by fraudulent inducement pled, briefed, or ruled upon in the Dex Media Litigation.

     The mere mention of a legal theory during a lengthy oral argument does not operate to later

     bar the assertion of that legal theory against a different party in a different case. Tata provides

     no legal support otherwise.

            The cases cited by Tata in support of its res judicate theory are inapposite. None of

     them apply res judicata a bar to the assertion of a defense, let alone to bar the avoidance of a

     defense. For example, in Madura v. Bank of America, 2010 WL 2821936 (M.D. Fla. July 16,

     2010), Judge Covington dismissed the Complaint, finding that “each and every claim that has

     been advanced in this action . . .has been addressed and finally adjudicated” by a state court

     and by an earlier federal case and that the “appellate process in those cases has run its course.”

     Id. at *3 (emphasis added); see also Endsley v. City of Macon, 321 Fed. Appx. 811 (11th Cir.

     2008) (holing Section 1983 claims barred by res judicata); Ragsdale, 193 F.3d 1235 (finding




                                                     20
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 21 of 25 PageID 5975




     retaliatory discharge claim barred by res judicata). Here, YPPI’s avoidance to Tata’s

     affirmative defense of the Verizon License, based on fraudulent inducement of the 2007

     Amendment, has never been litigated, let alone finally adjudicated, in any forum.

            B. Summary Judgment Is Inappropriate On YPPI’s Argument That The Verizon
               License Terminated Upon The Licensee’s Bankruptcy

            In response to Tata’s assertion of the Verizon License as an affirmative defense, YPPI

     has argued, as an avoidance, that the Verizon License terminated upon the licensee’s filing for

     bankruptcy. 6 Tata briefly argues (in less than a page) that this Court should grant summary

     judgement on YPPI’s argument. Tata is wrong.

            The Verizon License contains a termination provision stating in relevant part:

            13. Termination.

                    b.     Either party may terminate this Agreement immediately and
                           without further notice:

                           ii.     if the other party files a voluntary petition for relief
                                   under Chapter 7, Chapter 11, or Chapter 13 of the
                                   United States Bankruptcy Code or any analogous
                                   statute of any country;

     See Verizon License (which, together with its 2007 Amendment, is attached hereto as Exhibit

     G), p. 12 (emphasis added).

            Nothing in the Verizon License’s termination provision requires notice of termination

     by the party that has not filed for bankruptcy protection. Rather, the termination provision

     states that the Verizon License may be terminated “immediately and without further notice” if




     6
      It is uncontested that Idearc, SuperMedia, and Dex Media all filed voluntary petitions for
     bankruptcy.



                                                   21
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 22 of 25 PageID 5976




     either party files for bankruptcy.

            Tata argues that the Verizon License’s termination provision requires notice. See Tata’s

     Second Supplement SJ Motion, p. 15. Yet, the termination provision does not require notice.

     Tata’s interpretation of the termination provision would require the Court to insert a non-

     present notice provision. Texas law, which governs the Verizon License (see Verizon License

     at p. 13, para. 17) prohibits doing so:

            We have long held that courts will not rewrite agreements to insert
            provisions parties could have included or to imply restraints for which they
            have not bargained.

      Tenneco, 925 S.W.2d at 646 (emphasis added).

            The parties to the Verizon License clearly could have included a notice requirement

     within the termination provision. Yet, they did not do so. Inserting a notice requirement into

     the Verizon License’s termination provision would constitute legal error under Texas law.

            At the very least the termination provision of the Verizon License is ambiguous as to

     whether the party not filing for bankruptcy needs to provide notice of termination to the filing

     party. Here, Verizon was the drafter of the Verizon License. See Ex. B, Moore Dec., para. 8.

     Under Texas law, it is

            well-established that where an ambiguity exists in a contract, the contract
            language will be construed strictly against the party who drafted it since the
            drafter is responsible for the language used.

      Gonzalez, 795 S.W.2d at 737. Thus, the termination provision should be strictly construed

      against Dex Media, as Verizon’s claimed successor in interest, and also against Tata, who is

      asserting rights through Dex Media. In any event, the ambiguity presents a fact question that

      precludes entry of summary judgment on this issue.




                                                   22
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 23 of 25 PageID 5977




            C. Summary Judgment Is Inappropriate On YPPI’s Argument That The 2007
               Amendment to Verizon License Was Procured by Fraudulent Inducement.

            YPPI has argued fraudulent inducement as an avoidance to Tata’s affirmative defense

     of the Verizon License. Specifically, YPPI argues that, although the Verizon License was

     breached in 2005 and 2006 by Idearc impermissibly transferring YPPI’s images to overseas

     outsourcers, 7 Idearc concealed and failed to inform YPPI of that breach when it requested the

     2007 Amendment. YPPI argues that it would not have agreed to the 2007 Amendment if YPPI

     had known that Idearc breached the Verizon License. See Ex. B, Moore Dec., para(s). 9 and

     10. Tata’s affirmative defense of the Verizon License depends on the 2007 Amendment, which

     extended the permitted use of YPPI images to “contractors”, because Tata claims rights under

     the license as a “contractor”.

            Tata now argues that the Court should enter summary judgment against YPPI’s

     fraudulent inducement avoidance because YPPI has not formally rescinded the Verizon

     License. Tata is wrong.

            First, Tata’s argument relies on an inapplicable legal proposition. Specifically, Tata

     relies on the proposition that:

            A “license must formally be rescinded before an infringement action
            based on fraudulent inducement of a copyright license can proceed.”

     Tata’s Second Supplemental SJ Motion, p. 16, citing TVT Records v. Island Def Jam Music

     Grp., 412 F.3d 82, 93 (2d Cir. 2005) (emphasis added). Here, YPPI’s copyright infringement

     action against Tata is not based on fraudulent inducement of a copyright license. Rather,



     7
      Idearc’s breach of the Verizon License and related finding of copyright infringement is
     uncontested.



                                                  23
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 24 of 25 PageID 5978




     YPPI’s Amended Complaint expressly alleges that Tata “is not now and has never been one of

     YPPI’s licensees”. Amended Complaint [Dkt. #58], p. 1. YPPI’s Amended Complaint makes

     no mention, whatsoever, of the Verizon License, the 2007 Amendment, or fraudulent

     inducement. It is Tata that has injected the issue of the Verizon License and the 2007

     Amendment into this case by asserting the Verizon License as an affirmative defense.

            Moreover, YPPI did not believe and still does not believe that the Verizon License

     survived the 2009 Idearc bankruptcy. 8 It would have been illogical and nonsensical to require

     that YPPI rescind the 2007 Amendment to the Verizon License before bringing suit against

     Tata, which is not even a party to that license.

            Tata’s reliance on the Second Circuit’s decision in TVT Records is misplaced. The

     plaintiff copyright holder in the TVT Records case sued its former licensee, which is not the

     case here. Tata is not now and never has been party to a license with YPPI. See Ex. B, Moore

     Dec., para. 12. Moreover, unlike the case in TVT Records, Tata is not the party that committed

     the fraudulent inducement of the 2007 Amendment. Thus, YPPI could not have asserted a

     claim against Tata for fraudulent inducement or sued Tata to rescind the 2007 Amendment.

            In short, Tata’s argument to preclude YPPI from arguing that it was fraudulently

     induced to enter into the 2007 Amendment to the Verizon License simply lacks merit. Tata’s

     Second Supplemental SJ Motion on this point should be denied.




     8
      Although it will not argue the “failure to assume” theory at trial, that argument is still being
     advanced by YPPI in an appeal pending in the United States Third Circuit Court of Appeals,
     Case No. No. 18-3785.




                                                    24
Case 8:17-cv-00388-WFJ-CPT Document 170 Filed 03/13/20 Page 25 of 25 PageID 5979




        VI.      CONCLUSION

              For all the reasons set forth above, this Court should deny Tata’s First and Second

     Supplemental SJ Motions in their entirety.



                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on March 13, 2020, a true and accurate copy of the
     foregoing was electronically filed with the Court by using CM/ECF system, which will send a
     notice of electronic filing to: Gary R. Trombley, Esq., Ronald P. Hanes, Esq., and P.
     Matthew Luka, Esq., TROMBLEY & HANES, P.A., 707 N. Franklin St., 10th Floor, Tampa,
     FL 33602 (gtrombley@trombleyhaneslaw.com, rhanes@trombleyhaneslaw.com, and
     mluka@trombleyhaneslaw.com); Eric F. Leon, P.C., Kuangyan Huang, Esq., and Nathan
     E. Taylor, Esq., LATHAM & WATKINS LLP, 885 Third Ave., New York, NY 10022
     (eric.leon@lw.com, kuan.huang@lw.com, and nathan.taylor@lw.com), Counsel for
     Defendant.

                                                         /s/ Richard E. Fee
                                                         Richard E. Fee
                                                         Florida Bar No. 813680
                                                         Kathleen M. Wade
                                                         Florida Bar No. 127965
                                                         Cristina A. Castellvi
                                                         Florida Bar No. 55519
                                                         FEE & JEFFRIES, P.A.
                                                         1227 N. Franklin Street
                                                         Tampa, Florida 33602
                                                         (813) 229-8008
                                                         (813) 229-0046 (Facsimile)
                                                         rfee@feejeffries.com
                                                         kwade@feejeffries.com
                                                         ccastellvi@feejeffries.com
                                                         bszabo@feejeffries.com

                                                         Counsel for Plaintiff,
                                                         Yellow Pages Photos, Inc.




                                                  25
